Citation Nr: 0201207	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac disability and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 6, 1942, to July 
30, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a cardiac disability.


FINDINGS OF FACT

1.  In a decision of February 1956, the Board denied service 
connection for a cardiac disability.

2.  The evidence received since the February 1956 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a cardiac 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in June 1942, 
approximately one month after service entrance, the veteran 
was hospitalized with complaints of palpitation, dyspnea, and 
weakness.  The initial impression was chronic valvular heart 
disease.  However, the final diagnosis in July 1942 was that 
of neurocirculatory asthenia, manifested by palpitation, 
dyspnea, and weakness.

In September 1945, the veteran submitted a statement from 
Joseph Steinbock, M.D.  Dr. Steinbock related that the 
veteran had reported a history of scarlet fever in childhood.  
He inferred that the veteran's heart murmur had a possible 
organic basis.

The Board denied the veteran's claim of entitlement to 
service connection for a cardiac disability in February 1956, 
finding that his cardiac disability existed prior to service 
and was not aggravated thereby. 

The evidence submitted in support of the veteran's claim to 
reopen includes a September 1998 letter, from William A. 
Kramm, M.D., which indicates that he had known the veteran 
for years prior to his enlistment.  Dr. Kramm recalled that 
the veteran had been a strong man with a past history of 
scarlet fever and subsequent rheumatic heart disease.  He 
related that the veteran was weaker and subject to easy 
fatigue after his discharge from service.  Also submitted was 
the report of an electrocardiograph performed by VA, and 
duplicate copies of the veteran's service medical records.  

The veteran submitted additional evidence in July 2000.  A 
letter from Robert M. Ginsburg, M.D. indicates that the 
veteran had been seen in his practice since 1992.  He 
reported that echocardiography in July 1998 revealed mild 
aortic valve insufficiency and mild tricuspid insufficiency.  
He opined that the valvular heart disease had likely been 
present for many years and may have been present during the 
veteran's military duty.  He concluded that the veteran's 
heart condition may have been worsened during his military 
service.  

The veteran subsequently submitted a September 2000 letter 
from James V. Puleo, M.D.  Dr. Puleo indicated that he had 
seen the veteran as a new patient, and related the veteran's 
history of scarlet fever.  He noted that the veteran had been 
in the service for some time.  He opined that the extra 
strain on the veteran's heart could have affected his 
worsening heart condition during his military service.  A 
September 2000 letter from Steven A. Fein, M.D. indicates 
that the veteran had multiple complaints and documented 
aortic valve disease with mild aortic valve incompetence.  
Dr. Fein opined that the veteran's childhood scarlet fever 
may have been partially responsible for the aortic valve 
incompetence and may have contributed to his current 
symptoms.

The veteran was afforded a heart examination in October 2000.  
He reported that he had suffered from scarlet fever prior to 
service.  The examiner noted normal sinus rhythm and a 
systolic murmur over the left sternal border.  The diagnosis 
was valvular heart disease.  The examiner opined that the 
valvular heart disease was aggravated or worsened by service, 
but noted that he had not had an opportunity to review the 
veteran's claims folder.  

The veteran and his wife testified before a Decision Review 
Officer in March 2001.  He contended that his military 
service had aggravated his heart condition, and noted that it 
had been very hard to keep up with the other men at times.

In July 2001, the physician who performed the veteran's 
October 2000 examination consulted with a colleague and 
produced an addendum to the examination report.  It notes 
that the examiner and another physician from the examination 
unit were afforded the opportunity to review the veteran's 
claims folder.  Their conclusion was that the veteran's 
valvular heart disease was not aggravated or worsened by 
service over the natural progression of the condition.  They 
noted that the veteran's heart murmur predated service.  They 
reasoned that the veteran served two months, only one of 
which involved physical activity.  They pointed out that 
there was no evidence that the veteran had suffered from 
primary streptococcal heart disease during service.  They 
concluded that the veteran's symptoms of rapid heart rate and 
shortness of breath were suggestive of panic attack rather 
than a primary cardiac condition.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

There have also been regulations promulgated in order to 
implement the provisions of the VCAA.  The amended 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in September 1998.





III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

As noted above, the Board denied the veteran's claim of 
entitlement to service connection for a cardiac disability in 
February 1956.  

The Board has determined that some of the subsequently 
received medical evidence is new and material.  Specifically, 
Dr. Ginsburg stated that the veteran's valvular heart disease 
may have been present during his tour of duty and that it was 
possible that the heart condition may have been worsened 
during the veteran's military service.  Dr. Puleo opined that 
the additional strain on the veteran's heart during service 
could have caused worsening heart damage.  Moreover, the 
October 2000 VA examination report, indicating that the 
veteran's cardiac disability was aggravated by service, is 
supportive of the veteran's claim.

The evidence described above is clearly new since it is not 
duplicative or redundant of evidence which was before the 
Board at the time of the February 1956 decision denying 
service connection for a cardiac disability.  In addition 
since this new evidence is competent evidence of service 
aggravation of the veteran's cardiac disability, it is 
clearly material.  Accordingly, the veteran's claim of 
entitlement to service connection for a cardiac disability is 
reopened.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim of entitlement to 
service connection for a cardiac disability is granted.


REMAND

As noted above, the VCAA was signed into law during the 
pendency of this appeal. The VCAA and the implementing 
regulations pertinent to the issue of entitlement to service 
connection for a cardiac disability are liberalizing and are 
therefore applicable.

Service medical records show that the veteran's heart was 
found to be normal on examination for entrance onto active 
duty.  Therefore, the presumption of soundness applies and 
the veteran is entitled to service connection for cardiac 
disability if he in fact had a chronic acquired cardiac 
disorder during service, unless the evidence clearly and 
unmistakably establishes that the disorder existed prior to 
service and clearly and unmistakably establishes that any 
increase in severity of the disorder during service was due 
to natural progress.  See 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).  

Although the evidence of record includes medical opinions 
addressing the etiology of the veteran's cardiac disability, 
none of those opinions is adequate for adjudication purposes 
since none of the opinions addresses whether the veteran's 
cardiac disability clearly and unmistakably existed prior to 
service or whether any increase in severity of cardiac 
disability during service was clearly and unmistakably due to 
natural progress. 

The Board also notes that reopening of a claim of entitlement 
to service connection for psychiatric disability was denied 
in a rating decision of April 2000.  A notice of disagreement 
with that decision was received by the RO in May 2000.  
However, the veteran has not been provided a statement of the 
case on this issue.  As the filing of a notice of 
disagreement places a claim in appellate status, the United 
States Court of Appeals for Veterans Claims has held that the 
RO's failure to issue a statement of the case constitutes a 
procedural defect requiring remand.  See Manlincon v. West, 
12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
psychiatric disability.  He should also 
be informed of the requirements to 
perfect his appeal with respect to this 
issue.

2.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for any 
VA and non-VA medical care providers who 
might possess additional evidence 
supportive of his claim of entitlement to 
service connection for a cardiac 
disability, to include any health care 
professionals who performed examinations 
for insurance or employment purposes.  
After securing any necessary release(s) 
from the veteran, the RO should attempt 
to obtain copies of all identified 
records not currently associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copies of the outstanding 
records.

4.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's cardiac 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide opinions with respect to 
the following:

Is it at least as likely as not that 
the veteran's cardiac disability was 
present in service, and if so, did 
the disability clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?

With respect to any such disability 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, is it at least as 
likely as not that the disorder 
increased in severity during the 
veteran's military service?  If so, 
was the increase in severity during 
service clearly and unmistakably due 
to the natural progress of the 
disability?

With respect to any currently 
present cardiac disability which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disability is etiologically related 
to the veteran's military service?

The rationale for all opinions given must 
be clearly set forth by the examiner.

5.  Upon completion of the foregoing 
development, the RO should review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

7.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a cardiac disability on a 
de novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

